Citation Nr: 0711774	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability (claimed as nerve damage to the left arm).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from December 1993 to 
July 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

A chronic left shoulder disability is not shown in service, 
and competent medical evidence has not been presented 
attributing any current left shoulder or arm pathology to 
service.


CONCLUSION OF LAW

A left shoulder disability (claimed as nerve damage to the 
left arm) was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.

In the Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the U.S. 
Court of Appeals for the Federal Circuit addressed the 
meaning of prejudicial error (38 U.S.C.A. § 7261(b)), what 
burden each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice. Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.
In the January 2002 letter, the RO informed the appellant of 
VA duties under the VCAA.  Specifically, the appellant was 
notified of what the evidence must show to establish her 
claim, the types of evidence, what VA has done and will do, 
and that the appellant should provide or tell VA of any 
additional information or evidence necessary to decide the 
claim.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO. 
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
claimant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess/Hartman, 
supra., requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the service connection claims have been 
appealed and are being denied herein, such other issues are 
moot as the benefit sought could not be awarded even had 
there been no error on this matter

II.  Service Connection

Initially, the Board notes the appellant is a Persian Gulf 
War era veteran.  However, she did not engaged in combat and 
she does not assert that her claimed left shoulder or arm 
problems are a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2006).

A review of the record shows that the appellant was seen for 
left shoulder complaints in service.  Specifically, in 1994, 
she was seen for complaints of left trapezius pain radiating 
down the left arm.  In January 1996, she was seen for left 
arm pain after moving supplies with a hand truck.  
Examination findings were unremarkable, except for 
tenderness.  She was diagnosed with trapezius strain, and 
prescribed Ibuprofen and light duty for one week.  In 
February 1996, the appellant reported continued symptoms of 
pain, numbness, and tingling of the left arm.  Examination 
revealed full range of shoulder motion, and no sensory 
deficits.  There was mild tenderness to palpation of the left 
triceps, but no erythema, edema, or ecchymosis.  Triceps 
strain was diagnosed.  She was prescribed Ibuprofen and 
strengthening exercises.  After a scooter accident in 1997, 
wherein she rolled down a hill while pregnant, the appellant 
was seen for complaints of neck pain.  The assessment was 
contusion, left shoulder.  On separation examination in 1997, 
the appellant reported left shoulder problems on the history 
portion of that examination report.  The examiner noted 
contused left shoulder from motor vehicle accident, described 
as "NCD" (not considered disabling).  Clinical evaluation 
was normal.

VA treatment records dated from December 2002 to April 2006 
have been associated with the claims folder.  These records 
show that the appellant was seen for an initial consultation 
for left arm complaints in December 2002.  At this time, she 
reported a history of shoulder injury in 1994 while lifting 
furniture, with subsequent symptoms of tingling fingers on 
the left.  A January 2003 x-ray study of the cervical spine 
and shoulder was unremarkable.  In March 2003, the appellant 
complained of left shoulder pain.  She reported a history of 
shoulder injury in 1994 from lifting furniture and complained 
of tingling.  Electronic diagnostic studies showed mild 
carpal tunnel syndrome on the left and mild left ulnar 
neuropathy.  A May 2003 treatment note shows complaints of 
left upper extremity pain since 1994.  A September 2003 
treatment note shows an assessment for myofascial pain 
syndrome of the periscapular muscles with multiple trigger 
points, with a note to rule out cervical radiculopathy.  An 
October 2003 treatment note reflects that the appellant works 
as a secretary and that a prolonged position causes 
parasesthesia in the left upper extremity especially with 
working on the computer.  In December 2003, the appellant was 
assessed with myofascial pain in the left trapezius and 
infraspinatus likely secondary to chronic rotator cuff 
impingement with likely tendonitis.  A January 2004 treatment 
note shows complaints of left shoulder pain with overhead 
activity and lifting.  Clinical findings revealed full range 
of motion in the left shoulder, 5/5 bilateral upper extremity 
strength, and intact sensation and reflexes.  There was pain 
with "ER" of the left humerus.  The assessment was left 
rotator cuff bursitis, multiple myofascial trigger points.  
She was diagnosed in January and February 2004 with chronic 
left shoulder rotator cuff tendonitis secondary to 
impingement.  An MRI dated April 2005 showed minimal decrease 
space for the supraspinatus tendon, which may give 
impingement-like symptoms or possible acromial clavicular 
(AC) joint irritation.  An April 2005 treatment note reflects 
negative findings for cervical radiculopathy.  October 2005 
and February 2006 treatment notes reflect complaints of 
chronic neck and left shoulder pain since an auto accident in 
1996.  The diagnoses were sprain of cervical spine and left 
shoulder.

In April 2006, a VA examination was conducted.  By history, 
the appellant sprained her left shoulder around 1994-1995 
while moving supplies up a flight of stairs with a dolly.  
She reported symptoms of pain over the left suprascapular 
area intermittently.  Also, by history, the appellant 
sprained her shoulder when she slipped over a golf cart.  The 
examiner noted the appellant's recent diagnoses for 
myofascial syndrome and treatment with steroid injections to 
the left shoulder.  It was noted that the appellant worked as 
a receptionist performing paperwork duties and moving 
pediatric medical charts with a cart.  She reported that she 
has modified her work space with a foot rest, back pillow, 
and adjustable height keyboard to avoid straining her 
muscles.  Examination was positive for tenderness over the 
left suprascapular muscle, but no tenderness over the AC 
joint.  No structural damage to nerves, muscles, or tendons 
was shown by recent x-ray, MRI and EMG studies.  The examiner 
noted as follows:  The appellant works with computers, which 
puts strain on muscles causing discomfort in the left 
shoulder area; in January and February 1996 during service, 
the treating physician found left triceps strain and 
recommended strengthening exercises along with Motrin for 
pain; and there was not much intervention or treatment 
between 1997 and 2002.  The examiner concluded that there was 
less than a 50 percent likelihood that the current left arm 
and shoulder symptomatology are related to service.

In weighing the appellant's statements, service medical 
records, VA treatment records dated since December 2002, and 
report of VA examination dated April 2006, the Board 
concludes that the preponderance of the evidence is against 
service connection for a left shoulder disability (claimed as 
nerve damage to the left arm).  Service medical records shows 
that the appellant sustained a left triceps strain from 
moving things on a hand truck.  These records further reflect 
that she sustained a left shoulder contusion from a scooter 
accident.  Although the appellant checked the boxes for 
"swollen or painful joints" and "painful or trick 
shoulder" on the history portion of her separation 
examination in June 1997, the examiner noted only a contused 
shoulder that was not a disabling condition.  Clinical 
evaluation was normal upper extremities (strength, range of 
motion).  A chronic left shoulder or arm disability is not 
shown in service.

Between service discharge and December 2002, there are no 
documented complaints of left arm problems, or findings for 
abnormal left arm or shoulder pathology.  Post-service VA 
outpatient treatment records dated since December 2002 show 
complaints of left arm and shoulder pain, diagnosed as 
myofascial pain in the left trapezius likely secondary to 
chronic rotator cuff impingement with likely tendonitis.  
This condition has not been attributed to active service by 
competent evidence.  Moreover, the competent evidence of 
record suggests that it is unlikely the appellant's current 
abnormal left shoulder and arm pathology are attributable to 
service.  On VA examination in April 2006, the examiner 
concluded that there was less than 50 percent likelihood that 
the current left arm and shoulder symptomatology are related 
to service.

The Board acknowledges the appellant's belief that her 
current left shoulder and arm problems are due to service.  
However, the appellant is not competent to provide a medical 
opinion as to the cause of her current shoulder or arm 
disorder.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").

The weight of the evidence is against the claim.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for a left shoulder disability (claimed as 
nerve damage to the left arm) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


